Citation Nr: 1137607	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for an acquired psychiatric disorder other than post traumatic stress disorder (PTSD), to include major depressive disorder.  

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for PTSD.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for headaches, to include as due to an undiagnosed illness.

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for joint pain in the neck and lower back, to include as due to an undiagnosed illness.

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for reflux, nausea, and severe weight loss, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1974, and from December 1990 to May 1991.  The Veteran has also had service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) from April 2005 and September 2006 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

In April 2005, the RO denied the Veteran's application to reopen a claim of entitlement to service connection for PTSD (claimed as depression, poor concentration, and memory loss due to undiagnosed illness).  The RO also denied entitlement to service connection for peripheral neuropathy of the arms and feet secondary to diabetes mellitus.  The Veteran filed a statement, received at the RO in March 2006, that indicated that he would like to reopen his claim for PTSD and file a claim of entitlement to service connection peripheral neuropathy, among other claims.  Because this statement is dated within one year of the April 2005 rating decision, the Board construes this statement as a notice of disagreement with the April 2005 rating actions.  

In September 2006, the RO, in pertinent part, granted entitlement to service connection for irritable bowel syndrome, evaluated as 10 percent disabling, granted entitlement to service connection for erectile dysfunction, evaluated as noncompensable, denied entitlement to service connection for peripheral neuropathy of the arms and feet secondary to diabetes mellitus, and denied the Veteran's application to reopen claims of entitlement to service connection for PTSD, and for headaches, joint pain in the neck and lower back, and reflux, nausea and severe weight loss, to include as due to undiagnosed illness.  The Veteran filed a notice of disagreement dated in September 2006, and the RO issued a statement of the case dated in January 2008.  The Veteran submitted a substantive appeal dated in February 2008.  

The Board notes that, before reaching the merits of the Veteran's new and material evidence claims, the Board must first rule on the matter of reopening of the claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  These issues have therefore been styled as set forth above.  

In addition, the Board notes that the Veteran has been diagnosed with PTSD.  The Board also notes that the Veteran has a diagnosis of major depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran's claim for PTSD has been separately denied in several RO decisions.  These decisions, while occasionally noting that the presence of depression, were essentially based on the failure to verify an in-service stressor.  The claim for an additional independent psychiatric disorder, including depression, therefore, has not been adequately addressed by VA.  Therefore, the Board has characterized the issues as set forth above.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on a distinct factual basis).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, entitlement to service connection for a psychiatric disorder other than PTSD, a reopened claim of entitlement to service connection for reflux, nausea, and severe weight loss to include as due to undiagnosed illness, and entitlement to higher initial evaluations for erectile dysfunction and irritable bowel syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not establish that the Veteran has been diagnosed with peripheral neuropathy of the bilateral upper and lower extremities.

2.  In an unappealed rating decision dated in September 1998, the RO, in pertinent part, denied the Veteran's claim of entitlement to service connection for headaches, and joint pain in the neck and lower back, to include as due to an undiagnosed illness.

3.  The evidence received since the September 1998 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims of entitlement to service connection for headaches, and joint pain in the neck and lower back, to include as due to an undiagnosed illness.

4.  The Board denied the claim of entitlement to service connection for reflux, nausea, and severe weight loss, to include as due to an undiagnosed illness, in a September 1998 rating decision.  The Veteran did not appeal this decision.

5.  Evidence received since the September 1998 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for reflux, nausea, and severe weight loss, to include as due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper and lower extremities was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein, or secondary to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310  (2011).

2.  A September 1998 RO decision that denied entitlement to service connection for headaches, and joint pain in the neck and lower back, to include as due to an undiagnosed illness, is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

3.  The evidence received subsequent to the September 1998 RO decision is new but not material, and the request to reopen the Veteran's claims of entitlement to service connection for headaches, and joint pain in the neck and lower back, to include as due to an undiagnosed illness, is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2011).
	
4.  A September 1998 RO decision that denied entitlement to service connection for reflux, nausea, and severe weight loss, to include as due to an undiagnosed illness, is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

5.  New and material evidence has been presented since the September 1998, and the claim for service connection for reflux, nausea, and severe weight loss, to include as due to an undiagnosed illness, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met the statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that letters dated in January 2005, May 2006, October 2007, and May 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   The Veteran was aware from these letters what evidence was necessary to support his claims; and that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  In addition, the letter informed the Veteran that additional information or evidence was needed to support the claims; and asked the Veteran to send the information to VA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II].

In addition, the Board notes that, with respect to the Veteran's increased rating claims, the case of Dingess/Hartman v. Nicholson held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  As such, no further VCAA notice is required with respect to the Veteran's claim for a higher initial disability ratings.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In terms of the Veteran's new and material claims, the Board observes that the May 2006 letter specifically notified the Veteran that his claims had previously been denied on the basis that there was no evidence to show that the conditions were occurred in or were caused by service.  As such, the letter stated that the Veteran needed to submit new and material evidence in support of his claims that related to this fact.  The RO explained that new evidence was evidence submitted to the RO for the first time; and material evidence was existing evidence that pertained to the Veteran's previous denial of service connection.  The RO also informed the Veteran that new and material evidence must raise a reasonable possibility to substantiate the claims.  Kent v. Nicholson, 20 Vet App. 1 (2006).  The May 2006 letter was sent prior to the initial adjudication of the Veteran's claims.  But even if it had been sent after the initial adjudication, the Board finds that a belated notice would not be prejudicial to him since the Veteran was provided adequate notice, his claims were readjudicated, and the Veteran was provided a Supplemental Statement of the Case explaining the readjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private treatment records have been obtained to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available that has not been associated with the claims file.  

The Board acknowledges that the Veteran has not been afforded a VA examination specifically in connection with his new and material evidence claims.  With respect to these claims, however, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination. 38 C.F.R. § 3.159(c)(4)(iii).  

In this regard, the Board also acknowledges that the Veteran has not been afforded a VA examination specifically in connection with his peripheral neuropathy claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not necessary.  The evidence contained in the Veteran's claims file does not establish that the Veteran has been diagnosed with peripheral neuropathy of the upper or lower extremities.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for the disposition of the claims.  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Service Connection for peripheral neuropathy.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran seeks entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to service-connected diabetes mellitus.   A review of the medical evidence of record, however, does not indicate that the Veteran has been diagnosed with this condition.

The medical records indicate that the Veteran has been indicated to have a longstanding history of left upper extremity radiculopathy related to left-sided C4-C5/C5-C6 herniated nucleus pulposus, as noted in a May 2007 treatment note.  The Veteran has also been noted to have pain in the left shoulder and posterior arm related to his condition.  A May 2007 MRI of the cervical spine indicated degenerative disc disease with varying degrees of foraminal stenosis.  A February 2007 x-ray of the left shoulder was negative.  

The Veteran has also, over the years, noted complaints of numbness and tingling in his feet and hands, as well as his neck and left arm.  Several medical treatment notes have noted these complaints.  However, nerve conduction studies have ruled out peripheral neuropathy and the Veteran's claims file does not contain a confirmed diagnosis related to this condition.  In this regard, the Board notes that an EMG/NCS dated in June 1996 indicated normal nerve conduction studies of the upper extremities.  Despite complaints of deep aching pain in the volar forearm and numbness of the bilateral feet, the study found no clear evidence of a peripheral neuropathy or anterior interosseous.  In addition, a June 2005 EMG found very mild carpal tunnel syndrome, but no evidence of a sensory motor polyneuropathy in the lower extremities.  There was also no evidence of left ulnar neuropathy or left C5-T1 radiculopathy.

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for peripheral neuropathy of the bilateral upper and lower extremities.  As noted above, despite complaints that appear to indicate possible peripheral neuropathy, this condition has not been diagnosed and has been ruled out by two nerve studies.  

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

In this case, the Board finds that the medical evidence in this case does not support a current diagnosis of peripheral neuropathy.  And, as noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).   In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).    

In addition, the Board notes that the Veteran has contended on his own behalf that he has peripheral neuropathy that is related to his military service or his service-connected diabetes mellitus.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding the diagnosis and relationship between peripheral neuropathy and military service to be complex in nature.  See Woehlaert , supra.   In this case, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of less probative value than the medical evidence in this case.  As such, the Board finds that the Veteran's contentions are outweighed by the medical evidence to the contrary.

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran has peripheral neuropathy that is etiologically related to his active military service or service-connected diabetes mellitus.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim. 

III.  New and Material Claims.

The Veteran contends that he is entitled to service connection for headaches, joint pain in the neck and lower back, and reflux, nausea, and severe weight loss, to include as due to an undiagnosed illness.  The Veteran's claims were previously denied in September 1998.  At that time of the previous decision, the RO found that the evidence did not contain objective medical evidence that the Veteran had headaches, as the medical records did not contain records related to diagnoses or treatment for this condition.  The medical evidence at the time did show diagnoses of degenerative changes in both the cervical and lumbar spine.  The claim for joint pain of the neck and lower back was denied because the Veteran was found to have a known clinical diagnosis of degenerative joint disease which was not caused by or related to service.  Finally, the claim for reflux, nausea and weight loss was denied because the medical records did not contain objective evidence of reflux disease, nausea, or severe weight loss or evidence of a chronic undiagnosed illness involving these complaints. 

Since September 1998, the medical evidence does not contain records related to treatment for a headache disability.  Medical records do note ongoing treatment for neck and back pain and contain diagnoses related thereto, including low back pain and degenerative changes of the cervical spine.  These records also note complaints of and treatment for reflux, gastroesophageal reflux disorder (GERD), and a history of epigastric pain.  The records do not indicate that the Veteran's diagnosed disabilities, related to his neck and back, or his reflux, are related to his active military service.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claims to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence associated with the claims file since the September 1998 RO decision is new evidence, in that it was not previously physically of record at the time of the September 1998 decision.  However, with respect to the neck and back, and headache claims, the evidence is not "material evidence" since it basically reiterates the Veteran's prior contentions already of record.  This evidence reflects that the Veteran has current diagnoses related to his neck and back, but no current diagnosis of a headache disability.  The evidence also does not link the neck and back disabilities to the Veteran's active military service.  The evidence therefore does not relate to an unestablished fact necessary to substantiate theses claims or raise a reasonable possibility of substantiating the claims.  Without such evidence, there is no reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

With respect to the reflux, nausea, and weight loss claim, however, the medical evidence now indicates that the Veteran has reflux, and there are indications that the Veteran has GERD.  As such, this evidence relates to an element of the claim missing in September 1998.  The evidence, therefore, relates to an unestablished fact necessary to substantiate this claim or raise a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that the evidence added to the record since September 1998 is cumulative of the evidence previously considered by the RO at that time with respect to the neck and back, and headaches claims, and does not relate to an unestablished fact necessary to substantiate the claims and, therefore, does not raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156.  For these reasons, the Board finds the new evidence of record is not material to these claims, and the claims are not reopened.

On the other hand, the evidence is not cumulative and does relate to an unestablished fact necessary to substantiate the claim of service connection for reflux, nausea, and severe weight loss, to include as due to an undiagnosed illness.  The Board finds that the new evidence of record is material to this claim, and this claim is reopened.


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for headaches has not been received, and the appeal is denied. 

New and material evidence sufficient to reopen a claim of entitlement to service connection for joint pain in the neck and lower back, has not been received, and the appeal is denied. 

The claim of entitlement to service connection for reflux, nausea, and severe weight loss, to include as due to an undiagnosed illness, is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for PTSD,  depression, reflux, nausea, and severe weight loss, to include as due to an undiagnosed illness, and for an increased ratings for the veteran's erectile dysfunction and irritable bowel syndrome.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the Veteran's claim of service connection for PTSD, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In this case, the Veteran has been diagnosed with PTSD and major depressive disorder.  He served on active duty from August 1972 to May 1974 and again from December 1990 to May 1991.  He also had service in the Army Reserves.  He contends that he was activated for service in Granada where he spent 21 days in 1985, and also in Panama, where he spent from December 1989 to February 1990.  He was also activated for service in the Persian Gulf from December 1990 to May 1991.  He reports that while he was in Panama and the Gulf, he lived in fear, not knowing what to expect, and fear of not returning home again.  He contends that he was under live fire in Panama and Granada, and that he was assaulted with a screwdriver in an attempted robbery while in a restaurant.  In the Gulf, the Veteran reports that he was subject to scud missile attack and that he and others attached to the 101st Airborne slept in their gear, including chemical suits.  He expressed fear related to potential chemical warfare.  In this regard, the Veteran reports that he passed dead sheep everywhere at one point during his travels in the Gulf.  He also states that he saw swelled bodies of displaced civilians that had been dead for several weeks, and saw many body bags and caskets.  

The Veteran's service personnel records indicate that the Veteran served on active duty in support of combat zone operations as construction supervisor for Desert Shield/Desert Storm in Saudi Arabia.  A performance review for the Veteran indicated that the Veteran demonstrated excellent leadership skill and flexibility under combat conditions.

Upon remand, the Veteran should be afforded an additional opportunity to provide detailed information regarding any claimed in service stressors, to include specific names, dates, and locations.  The Veteran should also be informed that he can submit statements of fellow servicemen, photographs, or other corroborating evidence that may tend to support his stressors.  

In addition, the RO/AMC should notify the Veteran of the regulation changes and ensure that the Veteran's claim of service connection for PTSD is readjudicated under the amendments.  

In light of the regulation changes, the Veteran should be scheduled for a VA examination to determine whether he has PTSD due to stressors incurred in service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes that the Veteran has also been diagnosed with major depressive disorder.  The examiner should specifically offer an opinion regarding whether the Veteran's depression, or other psychiatric disorder other than PTSD, is due to his active military service or is proximately due to or aggravated by his service-connected disabilities.  

Next, with respect to the Veteran's reflux, nausea, and weight loss claim, the Board notes that the Veteran has been indicated to have reflux disease and other related symptoms.  He is already service-connected for irritable bowel syndrome, but is not service-connected for a separate gastrointestinal disorder, to include GERD.  As such, the Board finds that the Veteran should be afforded a VA examination in order to determine whether the Veteran has a separate diagnosed disorder related to his claimed symptoms and, if so, whether this condition had its onset in or as a result of his active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If a separate gastrointestinal disorder, other than irritable bowel syndrome, is not diagnosed, the examiner should indicate whether any signs or symptoms of reflux, nausea and severe weight loss may be manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness related to service in Southwest Asia.  The examiner should comment on whether there are objective indications of such chronic disability resulting from undiagnosed illness.  In this regard, the Board notes that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

In addition, with respect to the Veteran's irritable bowel syndrome and erectile dysfunction disabilities, the Board notes that the Veteran's most recent VA examinations are dated in June and September 2006.  The Veteran also contends, in his February 2008 substantive appeal that his irritable bowel syndrome is productive of constant diarrhea, and that he also has issues with constipation . He indicated that this was a daily problem.  The Board notes that this is more frequent and more severe than the symptoms of diarrhea and constipation noted in the September 2006 VA examination for irritable bowel syndrome.  As such, because the most recent examinations are over five years old, and because the Veteran noted symptoms of irritable bowel syndrome that are worse than noted in the most recent VA examination, the Board finds that the Veteran should be afforded contemporaneous a VA examinations in order to determine the current level of his service-connected irritable bowel syndrome and erectile dysfunction.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Also, in connection with the Veteran's erectile dysfunction disability, during his June 2006 VA examination, a physical examination of the Veteran's genitalia was conducted.  In this examination, the Veteran was noted to have Peyronie's disease 30 degrees angulation with erection, but the examiner did not indicate whether or not the Peyronie's disease was a diabetes mellitus related issue.   

Here, the Board notes that service connection is in effect for diabetes mellitus, type II, and the Veteran has erectile dysfunction due to his diabetes mellitus.  Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the Veteran's erectile dysfunction is most appropriately be rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  In this case, the examination report does not contain an adequate explanation of whether the Veteran's Peyronie's disease is a deformity of the penis that is related to the Veteran's diabetes mellitus, and whether this qualifies as a deformity of the penis with loss of erectile power for purposes of Diagnostic Code 7522.  Without further explanation, the Board cannot effectively evaluate this condition.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Finally, the Board notes that the Veteran has been treated at the Nashville VA Medical Center.  Upon remand, the RO should update the Veteran's treatment records from VA.  The Veteran should also be afforded an opportunity to submit other relevant records related to his claims.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.  

2.  Take appropriate steps to contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

3.  Update VA treatment records, including from the Nashville VA Medical Center.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

4.  Review the Veteran's service personnel records and specifically determine the Veteran's periods of active duty, ACDTURA, and INACDTURA.

5.  Contact the Veteran and advise him to specify and submit any information or evidence potentially corroborative of any claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO/AMC should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.  

If appropriate, the RO should then review the file and prepare a summary of all claimed and verifiable stressors.  This summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  The RO must request that the JSRRC provide information which might corroborate the alleged stressors.  The RO must associate any response and/or additional records with the claims file.

6.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, according to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  

The examiner should also determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to the following:

Is it at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of active military service or any incident therein;

Does the Veteran have a psychiatric disorder that is at least as likely as not (a 50 percent or higher degree of probability) proximately due to his service-connected disabilities?

If not, has any acquired psychiatric disability at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to the Veteran's service-connected disabilities, and if so, what measurable degree of acquired psychiatric disability is due to service-connected disabilities?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, service personnel records, and post-service diagnoses.

7.  After the above development has been completed, the RO should schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any gastrointestinal disorders, other than irritable bowel syndrome, found to exist.  The claims file and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, the receipt of which should be acknowledged in the examination report.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

a)  Does the Veteran currently have a gastrointestinal or other disability, other than irritable bowel syndrome, that is manifested by reflux, nausea, and severe weight loss?  If so, state the diagnosis or diagnoses. 

b)  If the examiner finds that the Veteran has a diagnosed disability other than irritable bowel syndrome that is manifested by reflux, nausea, and severe weight loss, did such disorder have its onset during active duty, within one year of active duty, or is such disorder otherwise related to the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

c)  If the examiner does not finds that the Veteran has a currently diagnosed disability manifested by reflux, nausea, or weight loss, provide an opinion as to whether any signs or symptoms of reflux, nausea and severe weight loss may be manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness related to service in Southwest Asia.  The examiner should comment on whether there are objective indications of such chronic disability resulting from undiagnosed illness.  In this regard, the Board notes that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

8.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected irritable bowel syndrome.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

The examiner should render findings as to whether the Veteran's disorder is manifested by small nodular lesions, small eroded or ulcerated areas, severe hemorrhages, or large ulcerated or eroded areas.  

The examiner should indicate whether the Veteran has irritable colon syndrome with symptoms that are mild (disturbances of bowel function with occasional episodes of abdominal distress), moderate (frequent episodes of bowel disturbance with abdominal distress), or severe (diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress).

The examiner should indicate whether the Veteran has current ulcerative colitis, and, if so, should render findings as to whether ulcerative colitis is moderate, with infrequent exacerbations; moderately severe, with frequent exacerbations; severe, with numerous attacks a year and malnutrition, with health only fair during remissions; or pronounced, resulting in marked malnutrition, anemia, and general disability, or with serious complication, as liver abscess.

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

9.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected erectile dysfunction.  The examiner should report all signs and symptoms necessary for rating the Veteran's erectile dysfunction under the applicable rating criteria.  The examiner should also comment as to the impact of the disabilities on the Veteran's daily activities and his ability to maintain employment.

The examiner should specifically ascertain whether the Veteran has a penis deformity with loss of erectile power that is a manifestation of or otherwise related to his service-connected diabetes mellitus. The examiner should provide a thorough rationale to support any conclusions.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  The claims files must be made available to and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the examination report.

10.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


